Judgment, Supreme Court, New York County (Renee A. White, J., at hearing; Lewis Bart Stone, J., at plea and sentencing), rendered June 25, 2009, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police officers had a reasonable, objective basis for concluding that the object they saw in defendant’s waistband was a pistol. The officers saw a bulge, which they described in detail. Although the officers did not see the outline of an entire weapon, the shape of the bulge resembled the outline of the grip of a pistol. In addition, defendant made repeated motions that the officers recognized, from their experience, as typical of attempts to adjust a firearm kept in a waistband. Accordingly, the police had reasonable suspicion justifying a stop and frisk (see e.g. Matter of George G., 73 AD3d 624 [2010]; People v Quan, 182 AD2d 506 [1992], lv denied 80 NY2d 836 [1992]).
Defendant did not preserve his contention that the police officers, at most, should have initially conducted a patdown, and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits (see People v Smith, *66493 AD2d 432, 434 [1983], lv denied 60 NY2d 594 [1983]). Concur — Mazzarelli, J.P., Sweeny, Freedman, Manzanet-Daniels and Román, JJ.